We find in appellant's motion certain statements of fact which may be true but which are not discoverable from the record. This being a reviewing court only we are bound by the record as it comes before us. On account of the averments in the motion we have carefully re-examined the bills of exception which were discussed in our opinion affirming the judgment and also the statement of facts as it relates to the matters complained of in said bills. We are confirmed in the view that proper analysis was made in such opinion of the facts and correct disposition of the case reached. In the judgment of the writer that opinion is exhaustive and leaves nothing further to be said which would not be merely a repetition.
Appellant's motion for rehearing is overruled.
Overruled.
         ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.